UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30, 2012 Impax Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34263 65-0403311 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 240-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 30, 2012, Impax Laboratories, Inc. issued a press release announcing its results for the quarter ended September 30, 2012.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information in this report furnished pursuant to Item 2.02, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.It may only be incorporated by reference in another filing under the Exchange Act or the Securities Act of 1933, as amended, if such subsequent filing specifically references the information furnished pursuant to Item 2.02 of this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith. Exhibit No. Description Press release issued October 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 30, 2012 IMPAX LABORATORIES, INC. By: /s/Larry Hsu, Ph.D. Name: Larry Hsu, Ph.D. Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release issued October 30, 2012.
